—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered August 19, 1991, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have considered only those alleged errors in the prosecutor’s summation which have been preserved for appellate review and find them to be proper responses to the comments made by defense counsel on summation (see, People v Gonzalez, 68 NY2d 424, 431; People v Thomas, 147 AD2d 510). Mangano, P. J., Balletta, Lawrence and O’Brien, JJ., concur.